DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            RICHARD JILES,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2352

                            [October 24, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432012CF000648AXMX.

   Richard Jiles, Crestview, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.